         Case 5:19-cv-00458-OLG Document 25 Filed 03/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

RYAN PHLIPSEN,                           )
                                         )
       Plaintiff,                        )
                                         )       CIVIL ACTION
vs.                                      )
                                         )       FILE No. 5:19-cv-458
TEXAS TACO CABANA, LP, and               )
WURZBACH/OAKS, LTD.,                     )
                                         )
       Defendant.                        )

      UNOPPOSED MOTION TO DISMISS COMPLAINT WITH PREJUDICE

       COMES NOW the Plaintiff, Ryan Phlipsen (“Plaintiff”), by and through the

undersigned counsel, and hereby files this Unopposed Motion to Dismiss Complaint with

Prejudice.

       Respectfully submitted this 4th day of March, 2020.

                                             Respectfully submitted,

                                             KURZ LAW GROUP, LLC
                                             4355 Cobb Parkway, Suite J-285
                                             Atlanta, GA 30339
                                             www.kurzlawgroup.com
                                             (404) 805-2494 Telephone
                                             (770) 428-5356 Facsimile

                                             By: /s/ Dennis R. Kurz
                                                 Dennis R. Kurz
                                                 Texas State Bar No. 24068183
                                                 dennis@kurzlawgroup.com
                                             ATTORNEYS FOR PLAINTIFF




                                             1
        Case 5:19-cv-00458-OLG Document 25 Filed 03/04/20 Page 2 of 2



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 4th day of March, 2020, a true and correct copy of the
foregoing document was filed with the Court and served electronically upon those parties
registered to receive electronic notice via the Court’s CM/ECF system.

Robert E. Weitzel
ACKERMAN, LLP
2001 Ross Avenue, Suite 3600
Dallas, TX 75201
Attorney for Defendants,
Texas Taco Cabana, LP and
Wurzbach/Oaks, LTD



                                                /s/ Dennis R. Kurz
                                                Dennis R. Kurz




                                            2
